  Case 19-40065         Doc 20     Filed 07/09/19 Entered 07/09/19 10:25:22     Desc Main
                                     Document     Page 1 of 2

Greg R. Arnove
Texas Bar No. 00783562
ARNOVE LAW OFFICE
5068 W. Plano Parkway, Suite 300
Plano, Texas 75093
(972) 379-9250 phone
(972) 381-4201 fax
arnovelaw@gmail.com
Attorney for Debtor

                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

  IN RE:
                                                    Case No. 19-40065
  Kimberly D McRoberts,                             Chapter 13

                                   Debtor(s)

        DEBTOR(S)’ WITNESS LIST FOR HEARING ON MOTION TO MODIFY
                       CONFIRMED CHAPTER 13 PLAN

        COMES NOW Kimberly D McRoberts and files this Debtor’s Witness and Exhibit List

for Hearing on Motion to Modify Confirmed Chapter 13 Plan, and lists the following:

        1.      Kimberly D McRoberts

                                               Respectfully Submitted,
                                               /s/ Greg R. Arnove
                                               Greg R. Arnove
                                               SBOT # 00783562
                                               Collins & Arnove
                                               555 Republic Drive, Suite 200
                                               Plano, TX 75074
                                               972-516-4255
                                               972-516-4256 (fax)

                                               Attorney for Debtor




____________________________________________________________________________________________
Debtor’s Witness and Exhibit List for Confirmation Hearing                            Page 1
  Case 19-40065       Doc 20     Filed 07/09/19 Entered 07/09/19 10:25:22           Desc Main
                                   Document     Page 2 of 2

                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a copy of the foregoing document was served on the
following parties through the court’s electronic notification system as permitted by Appendix 5005
to the Local Rules of the U.S. Bankruptcy Court for the Eastern District of Texas, this the 9th day
of July, 2019.
                                              /s/ Greg R. Arnove
                                              Greg R. Arnove

Chapter 13 Trustee
PO Box 941166
Plano, TX 75094-1166

PRA RECEIVABLES MANAGEMENT LLC
PO BOX 41021
NORFOLK, VA 23541




____________________________________________________________________________________________
Debtor’s Witness and Exhibit List for Confirmation Hearing                            Page 2
